Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 21-40 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,397,775. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim acquiring a second key, wherein the second key is shared by a network device and the apparatus; generating, according to the second key and a first parameter, a first key using a key derivation function; and protecting device to device (D2D) communication information between the apparatus and a first user equipment based on the first key.  The patent further claims transmitting the first key to the second user equipment.  It would have been obvious to transmit the key to the second user equipment since it is needed for generating the second key.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakola et al. (U.S. Patent Pub. No. 2013/0013926).

Regarding claims 21 and 37, Hakola et al. teaches an apparatus, comprising: a non-transitory memory storage comprising instructions (fig. 6, ref. num 42); and one or more processors in communication with the non-transitory memory storage (fig. 6, ref. num 20), wherein the one or more processors are configured to execute the instructions to: acquire a second key, wherein the second key is shared by a network device and the apparatus (fig. 1, ref. num 175 and paragraph 0036-0037); generate, according to the second key and a first parameter, a first key using a key derivation function (paragraph 0044); and protect device to device (D2D) communication information between the apparatus and a first user equipment based on the first key (paragraph 0041).

Regarding claims 22 and 38, Hakola et al. teaches wherein the first parameter comprises a random number (paragraph 0032).

Regarding claims 23 and 39, Hakola et al. teaches wherein the one or more processors are configured to further execute the instructions to: obtain an encryption algorithm identifier; and generate an encryption key according to the first key and the encryption algorithm identifier; and wherein the one or more processors being configured to execute the instructions to protect the D2D communication information based on the first key, comprises the one or more processors being configured to execute the instructions to: encrypt, based on the encryption key and an encryption algorithm corresponding to the encryption algorithm identifier, the D2D communication information (paragraph 0054).

Regarding claims 24 and 40, Hakola et al. teaches wherein the one or more processors are configured to further execute the instructions to: obtain the first parameter from the network device (paragraph 0038).

Regarding claims 25, 29, and 33, Hakola et al. teaches an apparatus, comprising: a non-transitory memory storage comprising instructions (fig. 6, ref. num 42); and one or more processors in communication with the non-transitory memory storage (fig. 6, ref. num 20), wherein the one or more processors are configured to execute the instructions to: send a second key to a first user equipment, wherein the second key is shared by the apparatus and the first user equipment (fig. 1, ref. num 175 and paragraph 0036-0037); and wherein device to device (D2D) communication information between the first user equipment and a second user equipment is protected based on a first key, and the first key is derived based on the second key and a first parameter (paragraph 0041 and 0044).

Regarding claims 26, 30, and 34, Hakola et al. teaches wherein the first parameter comprises a random number (paragraph 0032).

Regarding claims 27, 31, and 35, Hakola et al. teaches wherein the one or more processors are configured to further execute the instructions to: send an encryption algorithm identifier to the first user equipment, wherein the encryption algorithm identifier corresponds to an encryption algorithm; and wherein the D2D communication information is encrypted based on the encryption algorithm and an encryption key, and the encryption key is derived based on the first key and the encryption algorithm identifier (paragraph 0054).

Regarding claims 28, 32, and 36, Hakola et al. teaches wherein the one or more processors are configured to further execute the instructions to: send the first parameter to the first user equipment (paragraph 0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433